Citation Nr: 1527394	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-27 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as a mental disorder).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1994 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran initially submitted a claim for entitlement to service connection for a mental disorder.  However, the medical evidence of record shows that he has been diagnosed with schizoaffective disorder, and may have additional psychiatric diagnoses.  The Board notes that a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A Central Office hearing was scheduled before a Veterans Law Judge in March 2015.  However, the Veteran failed to appear for the hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  Specifically, in light of the lay and medical evidence of record reflecting manifestations of psychiatric problems at least as early as 1997, less than two years after the Veteran's discharge from service, a VA examination is required to clarify and determine the nature and etiology of any acquired psychiatric disorder.  In addition, the Veteran's service personnel records should be obtained, as he has averred (in a March 2011 statement) that his mental health issues led to disciplinary problems during service.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records.

2.  Attempt to verify whether the Veteran is presently incarcerated and the location of his incarceration.  If the Veteran has been released from incarceration, the RO/AMC should attempt to confirm his mailing address.

3.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.

4.  Then, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder, to include the previously identified schizoaffective disorder.

Following a complete review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders.  The examiner should then opine as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder (or associated symptomatology) had its onset in service or is otherwise related to service.

A fully supported rationale should accompany each opinion provided.

5.  After completing all indicated development, the RO/AMC should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

